COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00151-CV


In the Interest of A.A.N., I.G.N., and      §   From the 233rd District Court
N.L.N., II, children
                                            §   of Tarrant County (233-485486-10)

                                            §   July 31, 2014

                                            §   Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We reverse the part of the

judgment granting permanent injunctions related to Myriam Tobias and overnight

guests, and we render judgment dissolving those injunctions. It is ordered that

the remainder of the judgment of the trial court is affirmed.

      It is further ordered that appellee A.N., shall pay all costs of the appeal for

which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS

                                         PER CURIAM